DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 22 JAN 2021 has been entered. Claims 1-3, 5-11, and 13-16 remain pending in the application. 

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
In claim 1, line 23, “is further configured to:” should read --are further configured to:--.
In claim 1, line 34, “and including the aggregated” should read --and the aggregated--.
In claim 9, lines 30-31, “and comprising the aggregated” should read --and the aggregated--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2015/0294329 A1; hereinafter Saito) in view of Letourneau (US 2016/0092988 A1; hereinafter Letourneau) and in further view of Ambrosio (US 2009/0313103 A1; hereinafter Ambrosio) and Hafner et al. (US 2009/0313104 A1; hereinafter Hafner), and in still further view of Antonopoulos (“Mastering Bitcoin”, 2015, O'Reilly Media, Inc., First Edition; hereinafter Antonopoulos).
With respect to claims 1 and 9: 
Saito teaches a distributed transaction settlement system for wireless charging stations, the system comprising: (By disclosing, the usage condition can be provided for charging stations on the route to be followed by an electric vehicle,  
a plurality of electric vehicle charging stations; and (By disclosing, a data collector of a data center is configured to collect charging activity history of a plurality of charging station and the charging stations are communicatively coupled to each other through the data centers. See at least Saito: Abstract; paragraph(s) [0008] & [0022])
one or more electricity distribution data centers communicatively coupled to each electric vehicle charging station, (By disclosing, the probe data received by the data center 16 can include probe data from the requesting EV 11 when the requesting EV 11 has probe data relevant to the particular charging station. A single data center 16 can be used to receive the probe data from the EVs 8, 9 and 10. Alternatively, a plurality of data centers 16 can be used such that each data center covers a predetermined area or region. See at least Saito: Figs. 2-3; paragraph(s) [0008] & [0022])
wherein each electric vehicle charging station is associated with a computing device comprising one or more processors and a non-transitory computer readable medium..., wherein the electric vehicle charging stations are each-communicatively coupled to each other station and configured to: (By disclosing, charging activity history of a plurality of charging stations is collected. A charging station is determined associated with a requesting electric vehicle. A future demand for the charging station is predicted based on the collected charging activity history. A predicted usage value of the charging station is provided based on the predicted future demand for an estimated time of arrival of the requesting electric vehicle at the charging station. See at least Saito: Figs. 2-3; paragraph(s) [0007]-[0008] & [0022]. 
A method of conducting a transaction in a distributed transaction settlement system for wireless charging stations, wherein the distributed transaction settlement system includes a plurality of electric vehicle charging stations and one or more electricity distribution data centers communicatively coupled to each electric vehicle charging station, each electric vehicle charging station associated with a computing device comprising one or more processors and a non-transitory computer readable medium, the method comprising: (As stated above, see at least Saito: Abstract; Figs. 2-3; paragraph(s) [0007]-[0008], [0022] & [0030]. See also Ambrosio: paragraph(s) [0028] & [0052])
receive an electronic signal from an electric vehicle, the electronic signal initiating a request to conduct a transaction; (By disclosing, a charging station is 
broadcast, over a computer network, the electronic signal to each computing device and to the one or more electricity distribution data centers;... (By disclosing, a single data center 16 can be used to receive the probe data from the EVs 8, 9 and 10. Alternatively, a plurality of data centers 16 can be used such that each data center covers a predetermined area or region. Saito: Abstract; paragraph(s) [0022]. See also at least Letourneau: paragraph(s) [0066]. The central processing server may broadcast both transactions on the respective networks and broadcast the trading fee transaction.)
wherein one or more electricity distribution data centers are configured to: 
monitor real-time charging demand at each electric vehicle charging station,... (By disclosing, the state of charge of the EVs can be included in the probe data. The probabilities of the EVs using the charging station based on the state of charge of the EVs is determined. Thus, the charging demands for the charging station are estimated based on the received states of charge, i.e., remaining 
	
However, Saito does not teach
...configured to store one or more data blocks of a block chain, each data block comprising a cryptographic hash code of a previous data block in the block chain,
...verify, by each computing device and each of the one or more electricity distribution data centers, the electronic signal based on the cryptographic hash code of each data block;
...in response to the electronic signal being verified by each computing device and each of the one or more electricity distribution data centers, record data associated with the transaction as a new data block in the block chain, and
...wherein the plurality of electric vehicle charging stations is further configured to: receive, by a first electric vehicle charging station among the plurality of electric vehicle charging stations, a first rebate program having a first rebate amount based on aggregated charging demand associated with the first electric vehicle charging station over a period of time and the 
distribute, by the first electric vehicle charging station, a portion of the first rebate amount to the electric vehicle based on aggregated individual charging demand associated with the electric vehicle, the aggregated individual charging demand derived based on the real-time charging demand at each electric charging station and including the aggregated individual charging demand by the electric vehicle over the period of time.
Letourneau, directed to methods and systems for transferring digital assets and thus in the same field of endeavor, teaches 
verify,..., the electronic signal...; (By disclosing, the central processing server may verify on both networks block chains that the electronic assets are still available (i.e. not spent) and that both transactions still conform to the matched trade. See at least Letourneau: paragraph(s) [0066])
...record data associated with the transaction... in the block chain, and... (By disclosing, the assets are recorded on a distributed block chain ledger. See at least Letourneau: paragraph(s) [0037])

Ambrosio, directed to electric vehicle charging transaction interface and thus in the same field of endeavor for solving analogous problems, teaches
...wherein the plurality of electric vehicle charging stations is further configured to: receive, by a first electric vehicle charging station among the plurality of electric vehicle charging stations, a first rebate program having a first rebate amount based on aggregated charging demand associated with the first electric vehicle charging station over a period of time and the real-time charging demand at each electric charging station; and (By disclosing, during the pre-charge phase, all parties of the transaction are presented with the conditions governing the charging transaction. The parties may include, without limitation, the owner of the electric vehicle to be charged, the operator of the electric vehicle, the owner of the the real-time charging demand at each electric charging station, see at least Saito: paragraph(s) [0004], [0036] & [0040])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saito and Letourneau to incorporate the electric vehicle charging transaction interface teachings of Ambrosio for the benefit of encouraging an operator of the electric vehicle to perform one or more behaviors associated with charging the electric vehicle. (See at least Ambrosio: paragraph(s) [0062])
Hafner, directed to managing incentives for electric vehicle charging transactions and thus in the same field of endeavor, teaches  
distribute, by the first electric vehicle charging station, a portion of the first rebate amount to the electric vehicle based on aggregated individual charging demand associated with the electric vehicle, the aggregated individual charging demand derived based on the real-time charging demand at each electric charging station and including the aggregated individual charging demand by the electric vehicle over the period of time. (By disclosing, utilities and charging station owners and/or operators may publicize incentives to the owner and/or operator of electric vehicle 400 to encourage the principals to behave in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saito, Letourneau, and Ambrosio to incorporate the managing incentives for electric vehicle charging transactions teachings of Hafner for the benefit of providing a convenient and efficient way to request, gather, store, manage, apply, and redeem incentives during electric vehicle charging transactions. (See at least Hafner: paragraph(s) [0097])
Antonopoulos, directed to Bitcoin and thus in the same field of endeavor, teaches 
...in response to the electronic signal being verified by each computing device [and each of the one or more electricity distribution data centers], record data associated with the transaction as a new data block in the block chain (By disclosing, a transaction transmitted across the network is not verified until it becomes part of the global distributed ledger, the blockchain. Every 10 minutes on average, miners generate a new block that contains all the transactions since the last block. See at least Antonopoulos: page 27, lines 1-10. For the one or more electricity distribution data centers, see at least Saito: Figs. 2-3; paragraph(s) [0008] & [0022]) 
configured to store one or more data blocks of a block chain, each data block comprising a cryptographic hash code of a previous data block in the block chain, (By disclosing, each block within the blockchain is identified by a hash, generated using the SHA256 cryptographic hash algorithm on the header of the block. Each block also references a previous block, known as the parent block, through the "previous block hash" field in the block header. See at least Antonopoulos: page 161, 1st through 3rd paragraph(s))
...verify, [by each computing device and each of the one or more electricity distribution data centers], the electronic signal based on the cryptographic hash code of each data block (By disclosing, Merkle trees are used in bitcoin to summarize all the transactions in a block, producing an overall digital fingerprint of the entire set of transactions, providing a very efficient process to verify whether a transaction is included in a block. See at least Antonopoulos: page 168, 1st through 2nd paragraph(s). For by each computing device and each of the one or more electricity distribution data centers, as stated above, see at least Saito: Figs. 2-3; paragraph(s) [0008] & [0022])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saito, Letourneau, Ambrosio, and Hafner to incorporate the Bitcoin teachings of Antonopoulos for th paragraph(s))
With respect to claims 2 and 10:
Saito, Letourneau, Ambrosio, Hafner, and Antonopoulos teach the system of claim 1 and the method of claim 9, as stated above. 
Letourneau, in the same field of endeavor, further teaches wherein the electronic signal comprises a private key associated with the vehicle and a digital signature. (By disclosing, the digital wallet is a file that contains a collection of private cryptographic keys and linked to the digital assets (an information of a vehicle) recorded on a distributed block chain ledger, and the wallet is stored and sent. In addition, the wallet manager module may apply the required private cryptographic signature. Letourneau: paragraph(s) [0037], [0056], [0050] & [0095])
With respect to claims 3 and 11:
Saito, Letourneau, Ambrosio, Hafner, and Antonopoulos teach the system of claim 2 and the method of claim 10, as stated above.
Saito further teaches wherein the plurality of electric vehicle charging stations are further configured to verify the electronic signal... (By disclosing, the electricity is provided 
Letourneau, in the same field of endeavor, further teaches ...by using a public key. (By disclosing, the traded electronic assets (electronic signal) requiring a cryptographic signature are received or verified by the respective receiving address (public key). See at least Letourneau: paragraph(s) [0093]).
With respect to claims 5 and 13: 
Saito, Letourneau, Ambrosio, Hafner, and Antonopoulos teach the system of claim 1 and the method of claim 9, as stated above. 
Letourneau, in the same field of endeavor, further teaches wherein each electric vehicle charging station is further configured to: broadcast, over the computer network, the electronic signal to a plurality of network participants, (By disclosing, the central processing server may broadcast both transactions on the respective networks and broadcast the trading fee transaction. See at least Letourneau: paragraph(s) [0066])
Ambrosio, in the same field of endeavor, further teaches wherein the plurality of network participants include an electric vehicle owner. (By disclosing, the operator is the owner. See at least Ambrosio: paragraph(s) [0062])
With respect to claims 6 and 14:
Saito, Letourneau, Ambrosio, Hafner, and Antonopoulos teach the system of claim 1 and the method of claim 9, as stated above.
Letourneau, in the same field of endeavor, further teaches wherein each electric vehicle charging station is further configured to: broadcast, over the computer network, the electronic signal to a plurality of network participants, (By disclosing, the central processing server may broadcast both transactions on the respective networks and broadcast the trading fee transaction. See at least Letourneau: paragraph(s) [0066])
Ambrosio, in the same field of endeavor, further teaches wherein the plurality of network participants include an electric vehicle charging station owner. (See at least Ambrosio: paragraph(s) [0056] & [0112])
With respect to claims 7 and 15:
Saito, Letourneau, Ambrosio, Hafner, and Antonopoulos teach the system of claim 1 and the method of claim 9, as stated above.
Ambrosio, in the same field of endeavor, further teaches wherein the one or more electricity distribution data centers are further configured to: (See at least Ambrosio: paragraph(s) [0062])
aggregate, over the computer network, transaction data stored on the block chain for the first electric vehicle charging station. (By disclosing, post charging information exchange 422 accumulates data pertinent to these incentives or redemption programs, authenticates the incentives data, and analyzes the incentives data to identify the most effective business process and optimize incentives for the parties. Ambrosio: paragraph(s) [0068])
With respect to claims 8 and 16:
Saito, Letourneau, Ambrosio, Hafner, and Antonopoulos teach the system of claim 1 and the method of claim 9, as stated above.
Saito further teaches wherein the one or more electricity distribution data centers are further configured to: 
forecast charging demand for a future time period based on the monitored real-time charging demand. (See at least Saito: paragraph(s) [0030] & [0031])

Response to Arguments
In response to applicant’s argument that Ambrocio’s offer (i.e., rebate program) appears to be related to vehicle owner's purchase from a third party vendor, not based on "aggregated charging demand associated with the first electric vehicle charging station". Ambrosio also fails to disclose "distribute aggregated event data 1108 forms transaction history 1112... a collection of event data recorded over time... may be used for auditing past charging transactions, or mined for relevant information for performing data analysis. In addition, the results of the data analysis may be used to provide incentives, recommendations for optimizing energy consumption, or other selected outcomes or tasks. Also, Ambrocio discloses that Energy transaction plan 1106 may indicate the location of the charging station, the date of the charging transaction, a length of time that the electric vehicle was at the charging station, an amount of electricity that was transmitted between the electric vehicle and the charging station, the variable rate of the cost of electricity during the charging transaction, the utility provider responsible for providing electricity, and any other information that may be related to the charging transaction or relevant for brokering the settlement of a charging transaction. Therefore, Ambrocio teaches that the incentive is based on the aggregated charging demand associated the charging station. (See at least Ambrosio: paragraph(s) [0124] & [0122])


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 7:30-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 






/C.C.L./Examiner, Art Unit 3685   

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685